Citation Nr: 1335918	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for private ambulance service provided to the Veteran by the Leon County Emergency Medical Services (EMS) Division on February 16, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by the North Florida/South Georgia Veterans Health System (VHS) in Gainesville, Florida.  

The Veteran does not have a current Virtual VA electronic folder (efolder).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The agency of original jurisdiction (AOJ) determined that the Veteran did not file a timely reimbursement claim for ambulance services.  He received ambulance services on February 16, 2013 and had 90 days to file a reimbursement claim.  38 C.F.R. § 17.1004(c).  The June 2013 administrative decision found that the Veteran filed his reimbursement claim for ambulance services on May 22, 2013 through a bill received from the Leon County EMS.  The claims file includes a copy of a May 6, 2013 ambulance bill from the Leon County EMS without a date stamp or similar documentation confirming the date of receipt by the North Florida/South Georgia VHS.  The bill is addressed to the Lake City VAMC, which has jurisdiction as it is part of the North Florida/South Georgia VHS.  The claims file is devoid of any other documentation indicating that the North Florida/South Georgia VHS received his reimbursement claim on May 22, 2013.  

Additional development is necessary to confirm that the North Florida/South Georgia VHS initially received the Leon County EMS bill on May 22, 2013.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which applied the presumption of regularity in notification of VA examinations).  The Veteran will also have another opportunity to submit or identify any evidence showing that he filed an earlier claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Locate an original copy of the May 6, 2013 Leon County EMS ambulance bill, preferably with a date stamp of receipt by the North Florida/South Georgia VHS, and associate it with the claims folder.

All search efforts must be documented and continue until it is apparent further efforts would be futile.  If an original copy of the Leon County EMS bill received by the North Florida/South Georgia VHS on May 22, 2013 cannot be found, notify the Veteran and his representative of the unavailability and search efforts taken with a copy of such notice placed in the claims folder.  

If the original bill is unavailable or located without a date stamp for receipt by North Florida/South Georgia VHS, contact the individual who drafted the June 2013 administrative denial for an affidavit of receipt on May 22, 2013 and description of the regular procedures in dating incoming mail.  

2.  Request that the Veteran identify and submit any evidence in his possession that would indicate he filed a reimbursement claim prior to May 22, 2013 with the North Florida/South Georgia VHS for February 16, 2013 Leon County EMS ambulance services.
 
3.  After completion of the above, the North Florida/South Georgia VHS should review the expanded record and readjudicate the claim.  If reimbursement cannot be given, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



